Citation Nr: 0519047	
Decision Date: 07/14/05    Archive Date: 07/20/05	

DOCKET NO.  02-05 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.   

2.  Entitlement to service connection for essential 
hypertension.   

3.  Entitlement to service connection for plantar warts of 
the right foot.   

4.  Entitlement to an increased (compensable) evaluation for 
allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to April 
1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 2001 and June 2003 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, and an April 2004 decision by the 
VARO in Pittsburgh, Pennsylvania.  

In a rating decision of July 1997, the RO denied entitlement 
to service connection for post-traumatic stress disorder.  
The veteran voiced her disagreement with that decision, but 
subsequently failed to perfect her appeal.  Since the time of 
the July 1997 decision, the veteran has submitted additional 
evidence in an attempt to reopen her claim.  The RO found 
such evidence neither new nor material, and the current 
appeal ensued.  

The Board notes that, in correspondence of October 2002, the 
veteran indicated her desire to withdraw from consideration 
the issues of service connection for sinusitis and fibroid 
tumors of the uterus.  Accordingly, those issues are not 
currently before the Board.  

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify you if further 
action is required on your part.  




REMAND

The Board observes that, beginning in October 2002, and on 
multiple occasions thereafter, the veteran requested a 
videoconference hearing before a Veterans Law Judge.  To 
date, the veteran has not been afforded that hearing.  Nor, 
apparently, has the veteran's request for a videoconference 
hearing been withdrawn.  Under the circumstances, the veteran 
must be given the opportunity to present testimony before a 
Veterans Law Judge via a videoconference hearing at the RO 
prior to a final adjudication of her claims.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO should take appropriate action to 
schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge at the local RO.  

Following completion of the above action, the veteran's 
claims folder, if in order, should be returned to the Board 
for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



